Third Avenue Value Fund Third Avenue Small-Cap Value Fund Third Avenue Real Estate Value Fund Third Avenue International Value Fund Third Avenue Focused Credit Fund Supplement dated February 10, 2012 to Prospectus dated March 1, 2011 Effective February 10, 2012 , the following information supplements the Funds Prospectus dated March 1, 2011: Removal of Co-Portfolio Manager from the Third Avenue Value Fund The following information supplements information on page 5 of the Prospectus under the heading Portfolio Managers. Effective March 1, 2012, Mr. Lapey will become the sole Portfolio Manager of the Fund.
